PETERSON, J.
The decision in this case turns on the applicability of ORS 131.615 and the requirements of the state and federal constitutions. Three issues are presented for our determination:
1. Do police game checkpoint stops violate ORS 131.615 when there is neither probable cause to believe nor reasonable suspicion that a crime has been committed?
2. Are game checkpoint stops violative of Article I, section 9, of the Oregon Constitution or the Fourth Amendment to the Constitution of the United States when there is neither probable cause to believe nor reasonable suspicion that a crime has been committed?
3. If a police officer makes a valid checkpoint stop followed by an inquiry which would be permitted in connection with the purpose of the checkpoint stop, should the evidence obtained as a result of the inquiry be suppressed if the officer’s purpose in making the inquiry was unconnected with the purpose for making the stop?
The defendant was convicted of a Class C felony, driving with a revoked license,1 and was sentenced to imprisonment for one year. Execution of the sentence was suspended and the defendant was then placed on probation. Alleging that the circuit court erred in denying her motion to suppress evidence obtained when she was stopped by an Oregon State Police game officer, she appealed the conviction. The Court of Appeals affirmed, 43 Or App 5, 602 P2d 659 (1979). We accepted review to examine the legality of game checkpoint stops where there exists neither probable cause to believe nor reasonable suspicion that a game law, or any other law, has been violated.
*848The Facts
The defendant was stopped at a roadblock located on a highway between Powers and Agness, Oregon, just south of the Powers city limits. The roadblock, manned by an officer of the Oregon State Police Game Division,2 was set up to check hunters’ compliance with the game laws, to check hunting licenses and to gather statistics on hunter success on the opening day of deer hunting season, October 1, 1977. According to the trial judge, the roadblock was established "on one of the most rural highways in the whole state of Oregon.” A sign stating "Attention Hunters” and "All Vehicles Must Stop” was placed on the side of the road, and the police officer’s vehicle, with a sign on its side indicating its ownership, was parked at a right angle to the road.
As automobiles approached, the officer, wearing a uniform and badge, stood in the center of the road and held out his hand to stop approaching vehicles. If the car contained older people or others who did not appear to have been hunting, the officer would sometimes permit them to continue after they slowed or stopped.
The defendant was driving a friend’s car toward Powers. She stopped near the officer. The officer testified that he noticed nothing unusual about the manner in which the defendant operated the automobile, nor did he observe anything unusual about the defendant. After the defendant stopped, the officer asked for identification or a driver’s license. The *849defendant responded that she was suspended and had no driver’s license.
According to the officer, it was standard operating procedure to ask those stopped at game checks to produce a driver’s license or identification if a hunting license was not produced.
Petitioner contends that the stop violated ORS 131.615, Article I, section 9, of the Oregon Constitution, and the Fourth Amendment of the United States Constitution3 because the stop was "not based upon any reasonable suspicion that the defendant had been involved in criminal activity.” She also contends that even if the stop was permissible, the officer’s subsequent request for a driver’s license or identification was impermissibly intrusive. We consider first the contention that the stop violated ORS 131.615.4
I. Applicability of ORS 131.615
ORS 131.615 provides:
"(1) A peace officer who reasonably suspects that a person has committed a crime may stop the person and, after informing the person that he is a peace officer, make a reasonable inquiry.
"(2) The detention and inquiry shall be conducted in the vicinity of the stop and for no longer than a reasonable time.
*850"(3) The inquiry shall be considered reasonable only if limited to the immediate circumstances that aroused the officer’s suspicion.”
An analysis of the legislative history of ORS 131.615 makes it clear that the legislature did not intend to limit all "stops” for law enforcement purposes to those permitted under ORS 131.615.
The Oregon Legislature created the Criminal Law Revision Commission in 1967 to revise Oregon law relating to crime and criminal procedure. Or Laws 1967, ch 573, § 2. Preliminary work on the Criminal Procedure Code began in 1970. The first preliminary draft of Article 5, relating to search and seizure, was presented in January, 1971.
The preliminary draft on search and seizure included a prohibition against searches or seizures5 not specifically authorized in the Code. Section 2 of the draft, entitled "prohibition of unauthorized searches and seizures,” provided:
"No search or seizure shall be authorized or executed otherwise than in accordance with the provisions of Article_ [stop and frisk provisions to be drafted, probably to be included in the Article dealing with investigation of crime presently covered in Article 2, Tent. Draft No. 2 of the MCP],[6] and sections 3 through 15 of this Article and Article 27 of the Oregon Criminal Code of 1972 (eavesdropping).” Criminal Procedure Code, Preliminary Draft No. 1, Part It. Pre-arraignment Provisions, Article 5, § 2 (January, 1971).
The commentary to the preliminary draft stated:
"This section prohibits all searches and seizures except those specifically allowed in other sections of this Article (e.g., searches and seizures pursuant to a warrant, incidental to an arrest), the provisions of the stop and frisk sections yet to be drafted and the *851electronic eavesdropping provisions presently included in Article 27 of the Oregon Criminal Code of 1971.
* ‡ *
"No comparable provision exists in Oregon legislation on the general level of the proscription in this section. Like most other states the Oregon statutes in the search and seizure field (or lack of such statutes) leave to implication the prohibition of unauthorized searches and seizure. In a few instances ORS specifically authorizes seizures. See ORS 164.368 (stolen Christmas trees); 167.540 and 167.555 (gambling devices); 142.080 (vehicles used to transport stolen property). The silence of the legislature with respect to the kinds of searches and seizures which are permissible leaves the policy limits to be determined by the courts based on their notions of what is constitutionally permissible. Such a failure by the legislature has the effect of authorizing any search which the Constitution does not prohibit.
"Statutes should, as pointed out in the MCP commentary (Ten. Draft No. 3, p 10), 'be so phrased as to leave a certain amount of judicial elbow room for the exercise of discretion. But it is believed that there should be a statutory basis for every search and that searches lacking such a basis should be explicitly prohibited) ” (Emphasis added.)
Substantially the same provision was retained in Preliminary Draft Number 3, submitted, in May, 1972. On June 5,1972, Subcommittee Number 2 of the Commission adopted the section. When the Commission considered it on June 16,1972, however, Section 2 was deleted by a unanimous Commission. Professor George Platt, the Commission reporter, stated:
"I would certainly hope that this section be retained because it asserts again the legislature as the ultimate decision maker as to what search and seizure should consist of * * *. If there is no prohibition on searches not specifically authorized, then the police and the various agencies would have the flexibility, as they describe it, of being able to search, and I think that it ought to be a definite affirmative definition by the legislature as to whether they *852should search.” Criminal Law Revision Commission (June 16, 1972), Tape 11, side 2, at 336.7
Senator Anthony Yturri, Commission Chairman, then stated he believed that the section was "too restrictive and should be deleted.” Id., Minutes at 37. After a discussion on this point, the section was deleted.
Five of the six legislators appointed to the Commission and present at the June 16,1972, meeting were members of the 1973 legislature, which adopted the Criminal Procedure Code without any provision prohibiting searches or seizures not authorized by the Code. Or Laws 1973, ch 836, §§ 81-121. One member, Senator John Burns, was a member of the Senate Judiciary Committee which held hearings on the Code. Testimony before the Judiciary Committee brought the deleted Section 2 to the committee’s attention. See Hearings on SB 80 Before the Senate Judiciary Committee, 57th Or Legis Ass’y, Exhibits at 110-114 (Testimony of Jackson L. Frost). The provisions prohibiting searches and seizures other than those authorized by statute continued to be omitted.
The significance of this legislative history is that the Commission knowingly and explicitly rejected proposed provisions that the Code was intended to completely define the scope of permissible search and seizure.8
*853Additionally, the language of ORS 131.615 limits its application to investigations of crime where reasonable suspicion of criminal activity has focused upon a particular individual. Checkpoint stops, or any other stop where there is no individualized suspicion of criminal activity, do not fall within this language.
Police, in performing their assigned functions, stop persons in a variety of ways and for a variety of reasons. For example, they may stop a motorist to warn of a washout ahead and learn, by looking into the car, of evidence leading to the arrest of the driver or an occupant. We believe that the legislature considered and rejected a rule permitting only stops based upon reasonable suspicion or probable cause. We conclude that the legislature did not intend to prohibit game checkpoint stops by enacting ORS 131.615.
II. Constitutionality of Game Checkpoint Stops
Both Article I, section 9, of the Oregon Constitution and the Fourth Amendment to the United States Constitution impose limitations on search and seizure "in order to prevent arbitrary and oppressive interference by enforcement officials with the privacy and personal security of individuals.” United States v. Martinez-Fuerte, 428 US 543, 554, 96 S Ct 3074, 49 L Ed 2d 1116 (1976). See Delaware v. Prouse, 440 US 648, 654, 99 S Ct 1391, 59 L Ed 2d 660 (1979); Pennsylvania v. Mimms, 434 US 106, 108-09, 98 S Ct 330, 54 L Ed 2d 331 (1977). Under Article I, section 9, of the Oregon Constitution, we must accord the defendant at least as much protection as that provided by the Fourth Amendment of the Constitution of the United *854States, although we are at liberty to adopt a stricter test under our own constitution. State v. Greene, 285 Or 337, 339, 591 P2d 1362 (1979); State v. Flores, 280 Or 273, 279-81, 570 P2d 965 (1977); State v. Florance, 270 Or 169, 183, 527 P2d 1202 (1974). See also State v. Elkins, 245 Or 279, 282, 422 P2d 250 (1966). We will therefore examine the constitutional question in the light of the Fourth Amendment analyses of the Supreme Court of the United States.
The rationale underlying Supreme Court decisions in the area of Border Patrol activity and enforcement of driver license and vehicle registration laws suggests that game checkpoints, including the one at issue, may be maintained without violating Fourth Amendment rights. The efforts of the Border Patrol to stem the flood of illegal aliens entering the United States have been the focus of a line of Supreme Court decisions concerned with the application of search and seizure principles. United States v. Martinez-Fuerte, 428 US 543, 96 S Ct 3074, 49 L Ed 2d 1116 (1976), reviewed the Court’s holdings in several earlier cases, and set out the constitutional limitations on Border Patrol activity. 428 US at 555-561. A roving patrol unit could search a vehicle for illegal aliens only if there existed probable cause to believe the car searched contained illegal aliens. Almeida-Sanchez v. United States, 413 US 266, 93 S Ct 2535, 37 L Ed 2d 596 (1973). Similarly, the Border Patrol could search a vehicle at a permanent checkpoint only where probable cause existed for the belief that the car contained illegal aliens. United States v. Ortiz, 422 US 891, 95 S Ct 2585, 45 L Ed 2d 623 (1975). A roving patrol could stop motorists, in the general area of the border, for a brief inquiry into the motorists’ resident status, if the stop was supported by specifically articulable facts, reasonably warranting suspicion that the vehicle contained illegal aliens. United States v. Brignoni-Ponce, 422 US 873, 95 S Ct 2574, 45 L Ed 2d 607 (1975). Finally, at fixed checkpoints the Border Patrol, even in the absence of reasonable suspicion, may stop, question, and visually inspect all vehicles passing through *855the checkpoint. United States v. Martinez-Fuerte, supra. The Supreme Court noted that the same objective intrusion upon Fourth Amendment interests (a stop, questioning, and visual inspection) existed in the roving-patrol stops CBrignoni-Ponce) and in the fixed checkpoint stops (Martinez-Fuerte.) 428 US at 558-559.
However, in upholding a checkpoint stop in Martinez-Fuerte, the Court noted that at a checkpoint stop, the degree of "subjective intrusion — the generating of concern or even fright on the part of lawful travelers — is appreciably less * * 428 US at 557-558 (see page 863 of this opinion).
Delaware v. Prouse, 440 US 648, 99 S Ct 1391, 59 L Ed 2d 660 (1979) was concerned with the issue of whether the Constitution permitted a spotcheck, for the purpose of checking the driving license and registration of the car, conducted by a roving patrolman, who had neither probable cause nor reasonable suspicion to believe that the car was being operated contrary to the motor vehicle laws. The Court noted that "the permissibility of a particular law enforcement practice is judged by balancing its intrusion on the individual’s Fourth Amendment interests against its promotion of legitimate governmental interests.” 440 US at 653-654. The Court in Prouse heavily relied on the Border Patrol cases for "guidance in balancing the public interest against the individual’s Fourth Amendment interests implicated by the practice of spot checks * * * [that] occurred in this case.” 440 US at 657.
The Court compared the effect of the police procedure in Perouse with those in Brignoni-Ponce and Martinez-Fuerte:
"* * * We cannot agree that stopping or detaining a vehicle on an ordinary city street is less intrusive than a roving-patrol stop on a major highway [the situation in Brignoni-Ponce ] and that it bears greater resemblance to a permissible stop and secondary detention at a checkpoint near the border [the situation in Martinez-Fuerte ]* * *.
*856" * * * We cannot assume that the physical and psychological intrusion visited upon the occupants of a vehicle by a random stop to check documents is of any less moment than that occasioned by a stop by border agents on roving patrol. Both of these stops generally entail law enforcement officers signaling a moving automobile to pull over to the side of the roadway, by means of a possibly unsettling show of authority. Both interfere with freedom of movement, are inconvenient, and consume time. Both may create substantial anxiety. For Fourth Amendment purposes, we also see insufficient resemblance between sporadic and random stops of individual vehicles making their way through city traffic and those stops occasioned by roadblocks where all vehicles are brought to a halt or to a near halt, and all are subjected to a show of the police power of the community. 'At traffic checkpoints the motorist can see that other vehicles are being stopped, he can see visible signs of the officers’ authority, and he is much less likely to be frightened or annoyed by the intrusion.’ Id. at 894-895, 45 L Ed 2d 623, 95 S Ct 2585, quoted in United States v. Martinez-Fuerte, 428 US, at 558, 49 L Ed 2d 1116, 96 S Ct 3074.” Prouse, supra, at 657.
The Court, in addition to its "subjective intrusion” analysis, considered the efficiency of the device chosen by the police — the roving stop— to meet the important ends of ensuring highway safety. The Court found that discretionary spot checks were not a "sufficiently productive mechanism to justify the intrusion upon Fourth Amendment interests which such stops entail.” Prouse, supra, at 659.
The Court also held that the discretionary spotcheck, as practiced in Delaware, did not sufficiently circumscribe the discretion of the official in the field. Id. at 661.
Balancing the promotion of legitimate government interests against the psychologically and physically intrusive nature of the spotcheck procedure, the general inefficiency of the method in promoting the desired goal of highway safety, and the degree of *857discretion it vested in the individual officer, the Court found the practice of discretionary spot checks as practiced in Delaware violated the Fourth Amendment. Id. at 663.
The Court made it clear, however, that checkpoint stops are not precluded, for Justice White added this caveat:
"* * * This holding does not preclude the State of Delaware or other States from developing methods for spot checks that involve less intrusion or that do not involve the unconstrained exercise of discretion. Questioning of all oncoming traffic at roadblock-type stops is one possible alternative. We hold only that persons in automobiles on public roadways may not for that reason alone have their travel and privacy interfered with at the unbridled discretion of police officers. * * *” 440 US at 663 (emphasis added).
The concurring opinion of Justice Blackmun anticipated the very issue in the case at bar:
'The Court, ante, at this page, 59 L Ed 2d, at 673, carefully protects from the reach of its decision other less intrusive spot checks That do not involve the unconstrained exercise of discretion.’ The roadblock stop for all traffic is given as an example. I necessarily assume that the Court’s reservation also includes other not purely random stops (such as every 10th car to pass a given point) that equate with, but are less intrusive than, a 100% roadblock stop. And I would not regard the present case as a precedent that throws any constitutional shadow upon the necessarily somewhat individualized and perhaps largely random examinations by game wardens in the performance of their duties. In a situation of that type, it seems to me, the Court’s balancing process, and the value factors under consideration, would be quite different.” 440 US at 663-664.
The game checkpoint stop exercised by the patrolman in this case must be examined in the light of the factors set out in the Border Patrol cases and Prouse. The policy sought to be implemented by the procedure is the enforcement of the state’s game and wildlife laws. Balanced against this government interest is the defendant’s right to be free from unreason*858able seizures. A preliminary consideration is that "one’s expectation of privacy in an automobile and of freedom in its operation are significantly different from the traditional expectation of privacy and freedom in one’s residence.” Martinez-Fuerte, supra at 556. Furthermore, since all the vehicles were stopped or slowed at the checkpoint, the degree of psychological and physical intrusion occasioned by the stop here is clearly more analogous to that found permissible in Martinez-Fuerte than to those in Brignoni-Ponce and Prouse.
Secondly, the procedure here appears to be more effective in meeting its ultimate goal than was the one chosen in Prouse. In 1977, 412,100 hunting licenses were sold in Oregon,9 which then contained about 2.4 million people.10 Recreational hunting and fishing licenses sold in Oregon in 1977 totalled 1,048,15s.* 11 Over one-half of Oregon’s 96,981 square miles is publicly owned.12 These statistics highlight the task which faces game law enforcement personnel in carrying out the wildlife policy of this state. The broad expanse of territory in Oregon, much of which is virtually uninhabited, makes law enforcement difficult. The checkpoint was established on the first weekend of hunting season. It was placed on an isolated road where hunting activity was to be expected.13 Thus, the method chosen would be one of the most effective ones to meet its goals.
Although the record herein is barren of reference to regulations or policies of the Game Commission or police, the record shows that the operation of *859the actual roadblock was much the same as in Martinez-Fuerte. Every motorist was stopped or slowed sufficiently for the policeman to make a decision as to whether a further inquiry was called for. There was no exercise of discretion in the sense that the policeman would pull over any vehicle based upon a "hunch.” The fact that the roadblock was set during hunting season, in an area frequented by hunters, and subjected all vehicles to being stopped or slowed circumscribes the possibility of an abuse of discretion on the patrolman’s part.
We conclude that the governmental interest in the enforcement of laws for the preservation of wildlife in this state is sufficiently substantial to justify the minimal intrusion upon the Fourth Amendment rights of those stopped for brief questioning and a visual inspection of their vehicles. On the facts of this case we hold that the roadblock stop was not unreasonable under either the Fourth Amendment of the United States Constitution or Article I, section 9, of the Oregon Constitution.14

*860
Discussion of the Dissent

The dissenting opinion does not view the Supreme Court cases as requiring that the challenged law enforcement activity be determined by the balancing test articulated in Prouse, supra 440 US 654 et seq. Instead, the dissent concludes that the Supreme Court has developed different rules governing law enforcement officers in their law enforcement activities, depending upon the activity involved. One rule governs law enforcement officials in their crime enforcement or crime detection activities, and one rule governs law enforcement activity in "administrative investigations.”
The dissent points out that the administrative search 15 rule requires a suitable warrant procedure16 in order to search premises. The dissent does not find it necessary to determine whether a warrant is required in this case. The dissent would require, at least, a properly authorized administrative program designed for appropriate agency management purposes, systematically administered to achieve some statutory objective, and not involving the unconstrained exercise of discretion by the law enforcement person.
The dissent states that the Terry rule17 is applicable to crime enforcement or crime detection activities of law enforcement officers. Under Terry, a stop and pat-down search may not be made unless the circumstances raise a suspicion of criminal conduct.
The dissent maintains that the result in any given case turns on an examination of the type of law enforcement activity involved. If the law enforcement persons are making an administrative stop for regulatory rather than criminal law enforcement purposes, the rule governing administrative inspections applies.
*861The dissent concludes (dissent, page 893) that the stop at bar was impermissible because
"* * * the state has not demonstrated that defendant was stopped pursuant to a properly authorized administrative program designed for preventive or wildlife management purposes and including the necessary safeguards * *
There are several important factors that the dissenting opinion fails to consider, or considers of secondary importance. The first factor is that this case does not involve a search. The panoply of case law which the dissent seeks to bring this case within18 involves searches. Justice Powell, speaking for the majority in one of the border patrol search cases, Ortiz, supra, made this distinction clear:
"While the differences between a roving patrol and a checkpoint would be significant in determining the propriety of the stop, which is considerably less intrusive than a search, * * * they do not appear to make any difference in the search itself.” 422 US at 895.
The second factor which the dissenting opinion fails to adequately consider is that the rule espoused by the dissent as being applicable to administrative searches arose from efforts to conduct warrant-less searches of premises. Camara v. Municipal Court, 387 US 523, 87 S Ct 1727, 18 L Ed 2d 930 (1967), involved an attempted search of a house. See v. City of Seattle, 387 US 541, 87 S Ct 1737, 18 L Ed 2d 943 (1967), and Marshall v. Barlow’s, Inc., 436 US 307, 98 S Ct 1816, 56 L Ed 2d 305 (1978), involved attempts to search business premises.
The Supreme Court has, for many years, distinguished between searches of premises and searches of automobiles. This point was made by the Supreme Court in its recent border patrol cases. See the concurring opinion of Justice Powell in Almeida-Sanchez v. *862United States, 413 US 266, 93 S Ct 2535, 37 L Ed 2d 596 (1973). Justice Powell opined:
"* * * The search of an automobile is far less intrusive on the rights protected by the Fourth Amendment than the search of one’s person or of a building. This Court 'has long distinguished between an automobile and a home or office.’ * * *
'The conjunction of these factors - consistent judicial approval, absence of a reasonable alternative for the solution of a serious problem, and only a modest intrusion on those whose automobiles are searched - persuades me that under appropriate limiting circumstances there may exist a constitutionally adequate equivalent of probable cause to conduct roving vehicular searches in border areas.” 413 US at 279.
The third factor which the dissenters fail to properly consider is that the result in all of the cases cited by them has turned on this test:
"* * * [T]he permissibility of a particular law-enforcement practice is judged by balancing its intrusion on the individual’s Fourth Amendment interests against its promotion of legitimate governmental interests * * *.” Prouse, supra 440 US at 653-654.
One application of the balance test is in the administrative search cases (Camara, See, Marshall), Camara, supra 387 US at 534-35, with the result that a warrant for entry was required.19 In the Border Patrol cases, the same balancing test was applied, with the result that a warrant was not required. This was made clear in Martinez-Fuerte, supra.
" * * * In delineating the constitutional safeguards applicable in particular contexts, the Court has weighed the public interest against the Fourth Amendment interest of the individual, United States v. Brignoni-Ponce, supra, at 878, 45 L Ed 2d 607, 95 S Ct 2574; Terry v. Ohio, 392 US 1, 20-21, 20 L Ed 2d 889, 88 S Ct 1868 (1968), a process evident in our previous cases dealing with Border Patrol traffic-checking operations.” 428 US at 555.
*863The Supreme Court upheld the stop in MartinezFuerte, supra. The actual balancing was described by the Supreme Court as follows:
"While the need to make routine checkpoint stops is great, the consequent intrusion on Fourth Amendment interests is quite limited. The stop does intrude to a limited extent on motorists’ right to 'free passage without interruption,’ Carroll v. United States, 267 US 132, 154, 69 L Ed 543, 45 S Ct 280, 39 ALR 790 (1925), and arguably on their right to personal security. But it involves only a brief detention of travelers during which
" ' "[a]ll that is required of the vehicle’s occupants is a response to a brief question or two and possibly the production of a document evidencing a right to be in the United States.” ’ United States v. Brignoni-Ponce, supra, at 880, 45 L Ed 2d 607, 95 S Ct 2574.
"Neither the vehicle nor its occupants are searched, and visual inspection of the vehicle is limited to what can be seen without a search. This objective intrusion - the stop itself, the questioning, and the visual inspection - also existed in roving-patrol stops. But we view checkpoint stops in a different light because the subjective intrusion - the generating of concern or even fright on the part of lawful travelers - is appreciably less in the case of a checkpoint stop. * * * ” 428 US at 557-558.
"Routine checkpoint stops do not intrude similarly on the motoring public. First, the potential interference with legitimate traffic is minimal. Motorists using these highways are not taken by surprise as they know, or may obtain knowledge of, the location of the checkpoints and will not be stopped elsewhere. Second, checkpoint operations both appear to and actually involve less discretionary enforcement activity. The regularized manner in which established checkpoints are operated is visible evidence, reassuring to law-abiding motorists, that the stops are duly authorized and believed to serve the public interest. The location of a fixed checkpoint is not chosen by officers in the field, but by officials responsible for making overall decisions as to the most effective *864allocation of limited enforcement resources. We may assume that such officials will be unlikely to locate a checkpoint where it bears arbitrarily or oppressively on motorists as a class. And since field officers may stop only those cars passing the checkpoint, there is less room for abusive or harassing stops of individuals than there was in the case of roving-patrol stops. Moreover, a claim that a particular exercise of discretion in locating or operating a checkpoint is unreasonable is subject to post-stop judicial review.” 428 US at 559.
In its most recent "roving-stop” case, Delaware v. Prouse, supra, the Supreme Court balanced the intrusion on the individual’s Fourth Amendment interests against the law enforcement activity’s promotion of legitimate governmental interests. 440 US at 653-54. In doing so, the Court stated that the standard of "reasonableness” was imposed "upon the exercise of discretion by government officials, including law-enforcement agents.” Id. The balance test required by the Supreme Court binds us, as well, for the Fourteenth Amendment makes the Fourth Amendment applicable to the states.
The test is easily articulated. In determining the constitutionality of a particular government procedure, the promotion of the legitimate government interest at stake is balanced against the individual’s right to have his or her privacy and personal security be free from arbitrary and oppressive interference. The Court has considered the following factors to be important:
(1) the importance of the governmental interest at stake;
(2) the psychologically and physically intrusive nature of the procedure;
(3) the efficiency of the procedure in reaching ilts desired goals; and
(4) the degree of discretion the procedure vests in the individual officers.
*865No one factor is held to be determinative. As with any balancing test, its application to a particular set of facts may prove to be difficult.
As a preliminary matter, what the procedure was — search or seizure — and where it took place— home, automobile, public street — impacts greatly on the intrusion factor. On the one end of the spectrum is the search of one’s home. Nothing is as personal or private. Nothing is more inviolate. Law enforcement officials must have a warrant to enter, absent probable cause and exigent circumstances. Such is the result of the balancing compelled by the Fourth Amendment. One’s expectation of privacy and freedom in the operation of an automobile is significantly less than the expectation of freedom and privacy in one’s home. A stop of one’s automobile is a minimal intrusion compared to a search of one’s home.
The Fourth Amendment prohibits unreasonable seizures. Since the key test is reasonableness, the balancing test adopted by the Supreme Court is uniquely adapted to make that determination. The facts and circumstances of each type of seizure must be balanced in determining its permissibility.
The dissent would crank an intermediate step into the analysis — the determination of the type of law enforcement activity involved — and determine the result accordingly. We reject the claim that a special test should be applied, depending on the law enforcement activity involved. In this case, the activities of the law enforcement officer were involved, at one and the same time, with criminal law enforcement (the apprehension of violators of the wildlife laws) and administrative law enforcement (gathering game statistics).
The validity of law enforcement practices should not depend on such compartmentalization. Conceivably, circumstances might exist when an OSHA inspector, charged with enforcement of the Occupational Safety and Health Act of 1970, or a Health Department inspector, charged with enforcing health *866laws, might enter a home or business without a warrant.20 That case is not before us. But we have no doubt that the resolution of the issue depends, in the first instance, on the same type of analysis as was made in Prouse, Martinez-Fuerte, and Camara, and which we have made in this opinion — balancing the intrusion on the individual’s Fourth Amendment rights against the promotion of legitimate governmental interests.
Many law enforcement activities involve, at one and the same time, the enforcement of administrative statutes, rules or regulations which carry a criminal penalty. The result should not turn on whether the criminal law or the administrative law is being enforced.
Hunting and fishing law enforcement is a part of law enforcement. Some law enforcement activities are similar to those involved in apprehending criminals; some may be similar to those of an OSHA inspector or Health Department inspector. Since hunting and fishing in Oregon are usually conducted in rural areas, accessible primarily by automobile, the role of the Oregon State Policeman assigned to the Game Division is similar to that of the Border Patrol officer, whether the officer is on foot patrolling the fish and game areas, in a car, or at a checkpoint.
Finally, on the dissent’s point that the state has not demonstrated that defendant was stopped pursuant to a properly authorized administrative program and that the motorists were left to the unconstrained discretion of the officer in the field, there is no claim or suggestion that the game warden was conducting the checkpoint other than in accordance with established department policy. We apply the presumption that the checkpoint was so established and that official duty has been regularly performed. ORS 41.360(15); Ring v. Patterson, 137 Or 234, 240, 1 P2d 1105 (1931).
*867The evidence shows that the checkpoint was clearly marked, its purpose was plainly evident, and the game warden testified that all approaching vehicles were stopped or slowed. The defendant was stopped pursuant to a practice embodying neutral criteria.
III. Intrusiveness of the Inquiry
Defendant also contends that the scope of the officer’s inquiry "was not limited to the immediate circumstances which aroused the officer’s suspicion,” and that the officer’s "subsequent behavior was illegally and unconstitutionally intrusive.” We disagree.
The stop of the defendant’s car was constitutionally and statutorily permissible. We are aware of no prohibition against an officer asking a driver for an operator’s license when a driver is validly stopped, whatever be the reason for the stop. Oregon motorists are required to have a valid operator’s license in their possession while operating a car and, upon demand, to show it to any peace officer. ORS 482.040(2)(b).
The defendant claims that the inquiry must relate to the purpose for which the stop was made.21 Although the officer’s request for identification or a driver’s license did not directly relate to the purpose of the roadblock, it certainly related to the defendant’s status as the driver of the car. We hold that if an automobile is validly stopped by a law enforcement officer, the officer may request the operator’s driver’s license.
Regarding the alternative request for "identification,” that, too, is a reasonable request, for if the *868operator had no license the officer would be entitled to know the identity of the driver.
One further point requires discussion. The police officer testified as follows regarding his purpose in asking for identification or a driver’s license:
"Q. Officer, when she stopped, why did you ask her for her driver’s license or her identification?
"A. Well, lots of times on our 'paperman’ if he has difficulties locating people on serving papers on warrants or something they give us a list of names and this way, not knowing for certain when a person comes up whether they have been hunting or not, if it appears they haven’t we ask for identification and possibly we will see a name familiar to us from looking at that list so maybe it is somebody they are looking for that they have a warrant on or something.”
We have no doubt that a roadblock created for the sole purpose of "locating people [on whom could be served] papers or warrants” is impermissible, absent evidence that there existed a substantial likelihood of success in locating such persons. Such evidence is absent here.
We do not look at the subjective good faith of the officer in considering the reasonableness of searches and seizures. Neither do we suppress evidence otherwise properly obtained because of an improper motive of the police officer. State v. Carter/Dawson, 287 Or 479, 485, 600 P2d 873 (1979); State v. Tucker, 286 Or 485, 493, 595 P2d 1364 (1979).
Ours is not a society where police can stop any citizen and require the production of an "identification card” without reason. But our society is one in which police have law enforcement responsibilities — responsibilities which bring them into contact with motorists in numerous ways and for many necessary purposes. Considering these law enforcement needs, the expectation of privacy one has in operating a car, and the minimum intrusion of a request for an operator’s license, we see no violation of either the *869federal or state constitution under the facts of this case.
Affirmed.

 "Except as provided in subsection (2) of ORS 484.735, it shall be unlawful for any person to operate a motor vehicle in this state while the order of the court prohibiting such operation remains in effect. A person who violates this section commits a Class C felony.” ORS 484.740.


 ORS 496.610 provides:
"(1) The Department of State Police shall employ a sufficient number of state police to enforce the wildlife laws.
"(2) The services and expenses of the Department of State Police incurred in the enforcement of the wildlife laws shall be paid from the State Wildlife Fund.
"(3) The members of the state police assigned to enforce the wildlife laws shall be selected from names suggested by the commission. If the commission fails to submit sufficient qualified nominees for such positions, the Department of State Police shall make its own selections.”


 Or Const, Art I, § 9:
"No law shall violate the right of the people to be secure in their persons, houses, papers, and effects, against unreasonable search, or seizure; and no warrant shall issue but upon probable cause, supported by oath, or affirmation, and particularly describing the place to be searched, and the person or thing to be seized.”
Fourth Amendment, U. S. Constitution:
"The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.”


 The defendant has not contended that her stop, if not prohibited by ORS 131.615, was otherwise unauthorized by statute or by rule. We need not determine in this case, therefore, whether the absence of a statute or rule specifically authorizing game checkpoint stops prohibits their use. State v. Skinner, 254 Or 447, 448-449, 461 P2d 62 (1969).


 A "stop” is a seizure within the meaning of the Fourth Amendment. U.S. v. Martinez-Fuerte, 428 US 543, 556, 96 S Ct 3074, 49 L Ed 2d 1116 (1976); Terry v. Ohio, 392 US 1, 16-17, 88 S Ct 1868, 20 L Ed 2d 829 (1968); State v. Tucker, 286 Or 485, 592, 595 P2d 1364 (1979).


 The "stop and frisk” provisions first appeared in the November 1971 draft.


 See also Platt, A Legislative Statement of Warrantless Search Law, 52 Or L Rev 139 (1973).


 The commentary to the final draft of the Proposed Oregon Criminal Procedure Code does not indicate a contrary intent. The commentary to section 31 of the draft indicates that the Commission intended to codify the "stop and frisk” law in accord with decisions of the Supreme Courts of the United States and Oregon:
"Subsection (1) proposes a codification of the peace officer’s ability to stop a person as close to the Terry [v. Ohio, 392 US 1, 88 S Ct 1868, 10 L Ed 2d 889 (1968)] and [State v.] Cloman, [254 Or 1, 456 P2d 67 (1969)] rationale as possible while giving the courts leeway to interpret the protean situations that arise and giving the officer limited 'stopping1 powers.”
*853In State v. Valdez, 277 Or 621, 561 P2d 1006 (1977), we stated that "[a]n officer’s authority to stop and interrogate a person concerning his possible commission of a crime is covered by ORS 131.615 * * Neither Valdez nor Claman involved a roadblock stop in which all vehicles were stopped absent suspicion that any one car contained evidence of the commission of a crime. In Cloman we specifically noted that we were "not passing upon the right to stop and examine the driver’s operating license or the right to stop at a general roadblock.” 254 Or at 6, n 2. The question whether the legislature intended to preclude roadblock stops by enacting ORS 131.615 was not before us in those cases.


 33 Oregon Wildlife No. 5, page 3 (May, 1978) (published by the Oregon State Department of Fish and Wildlife).


 The 1978 estimated population was 2,472,000 people. Oregon Blue Book 1979-80, p 6 (published by Secretary of State Norma Paulus).


 Id. at 7.


 Id. at 6, 197-198.


 On the facts of this case, we need not consider whether a game checkpoint located in a metropolitan area might be overly intrusive with respect to "legitimate traffic.” See United States v. Martinez-Fuerte, 428 US at 559; United States v. Brignoni-Ponce, 422 US at 883. This checkpoint clearly was not overly intrusive with respect to legitimate automobile traffic in the area.


 This holding is consistent with the result in the only other recent game checkpoint case which has been decided by the highest court of any state. In State v. Halverson, 277 NW2d 723 (SD 1979), the Supreme Court of South Dakota held that a game checkpoint stop did not violate a defendant’s Fourth Amendment rights. In Halverson, the defendant was stopped at a roadblock maintained by a state police trooper and four employees of the South Dakota Department of Game, Fish and Parks. Approaching vehicles were stopped by the flashing red lights on the trooper’s vehicle, and four other state-owned vehicles were parked at the site. The defendant claimed that evidence of his driving while revoked should be suppressed because it was discovered when he was unconstitutionally forced to stop at the game checkpoint.
The court concluded that under United States v. Martinez-Fuerte there was no constitutional violation. Applying the balancing of interests analysis, the court stated:
"* * * The intrusion into the right of the non-hunter to the uninterrupted use of the highways is slight and greatly outweighed by the public interest in the management and conservation of wildlife in this state.
« * & * * *
"We hold that the game check stop did not violate defendant’s right against unreasonable seizure. The intrusion was reasonable.” 277 NW2d at 725.


 Three leading cases in this area, Camara v. Municipal Court, 387 US 523, 87 S Ct 1727, 18 L Ed 2d 930 (1967); See v. City of Seattle, 387 US 541, 87 S Ct 1737, 18 L Ed 2d 943 (1967), and Marshall v. Barlow’s, Inc., 436 US 307, 98 S Ct 1816, 56 L Ed 2d 305 (1978), all involved warrantless searches, of premises. See below, page 861.


 See v. City of Seattle, supra n. 15 at 546.


 Terry v. Ohio, 392 US 1, 88 S Ct 1868, 20 L Ed 2d 889 (1968).


 The dissent views the Border Patrol cases and Prouse as mere extensions of the Camara line of administrative search cases, only applied to motor vehicles. An analysis of the Border Patrol cases indicates that the Justices did not see (or at least did not state) that the cases were mere extensions of Camara.


 The dissent does not go so far as to require a warrant. But the cases relied upon (Camara, See, and Marshall) do.


 "Since our holding emphasizes the controlling standard of reasonableness, nothing we say today is intended to foreclose prompt inspections, even without a warrant, that the law has traditionally upheld in emergency situations. * * *” Camara, supra at 539.


 The defendant relies on United States v. Martinez-Fuerte, supra n. 5 at 566-567, and United States v. Brignoni-Ponce, stipra n. 13 at 881, and ORS 131.615. We reject the defendant’s contention that the request for the driver’s license or identification was in violation of ORS 131.615. We have already determined that the legislature did not intend ORS 131.615 to be applied to stops based on less than reasonable suspicion of criminal activity. It necessarily follows that the officer was not bound by this statute to limit his inquiry "to the immediate circumstances which aroused the officer’s suspicion.”